Order granting a motion of plain tiff-respondent to vacate the dismissal of the complaint unanimously modified, on the law and on the facts and in the exercise of discretion, to condition the granting of the motion upon payment by plain tiff-respondent of a full bill of costs to date, and the order is otherwise affirmed, with $20 costs and disbursements to defendant-appellant. The reasons for the delays in prosecution are such that the further imposition of costs is warranted. Concur — Botein, P. J., Breitel, M. M. Frank and Valente, JJ.; McNally, J., dissents and votes to reverse and deny the motion.